Citation Nr: 0839311	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for dental disability, to 
include as due to service-connected diabetes mellitus (Type 
II).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

When this case previously was before the Board in January 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

The Board remanded this case in January 2008 so that the 
veteran could be afforded a Travel Board hearing pursuant to 
his request in the July 2007 substantive appeal.  In February 
2008, the veteran elected to participate in a local hearing 
with a Decision Review Officer (DRO) instead of a Travel 
Board hearing.  He was afforded a video-conference hearing 
before a DRO in June 2008.  However, the September 2008 
supplemental statement of the case, which was prepared by 
another DRO, erroneously indicates that the veteran failed to 
attend that hearing.  Accordingly, a remand is necessary so 
that the DRO who presided at the June 2008 hearing may render 
a decision on the claim and issue a new supplemental 
statement of the case.  See 38 C.F.R. § 19.31(b) (2007).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

The DRO who presided at the June 2008 
hearing should readjudicate the claim.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative should be 
furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the 
claims folder is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


